DETAILED ACTION
Election/Restrictions
Newly submitted claim 21 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the claim is directed to the non-elected embodiment according to figure 6.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 21 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Applicant is welcome to incorporate aspects of the non-elected invention into independent claim 1 on amendment. 

Claim Objections
Claim 1 is objected to because of the following informalities:  “pressure that seal an inside of the cap” should be “pressure that seals…”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(s) 1-3, 5, 6, 11, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukuoka (6,039,432).

 	Regarding claim 1, Fukuoka teaches a liquid ejection device comprising: 
a liquid ejection head (fig. 15, item, 10), having a nozzle surface (fig. 8, surface of item 10 shown) provided with an ejection port of a nozzle (see fig. 8)from which a liquid is ejected; 
a cap (fig. 15, item 266) that comes into contact with the nozzle surface to cover the nozzle (see fig. 15); 
an air pressure adjuster (cols. 2-3, lines 66-29, suction means), configured to adjust an air pressure inside the cap when the cap is in contact with the nozzle surface (cols. 2-3, lines 66-29); and 
a contact force adjuster (fig. 3, item 18), configured to: 
set a contact force equal to a first pressure, wherein the contact force is a pressure causing the cap to come into contact with the nozzle surface when the air pressure adjuster sets the air pressure inside the cap equal to a first air pressure (cols. 2-3, lines 66-29,, and 
set the contact force equal to a second pressure lower than the first pressure when the air pressure adjuster sets the air pressure inside the cap equal to a second air pressure smaller in absolute value than the first air pressure (cols. 2-3, lines 66-29, Note that the contact force of the cap on the nozzle surface is stronger when the negative pressure applied by the suction means has a greater absolute value, and the contact force of the cap on the 
	wherein the second pressure is a pressure that seal an inside of the cap (cols. 2-3, lines 66-29, Note that there are two modes when the contact force adjuster sets the second pressure. One is where the second force is set and no suction force is applied so that the cap is completely in direct contact with the head and the other is when the second force is set, and suction is applied, and atmosphere is allowed to enter through a gap between the cap and the head. Thus,  as in the first case, if the suction force is zero, which is lower in absolute value than the first suction force, the cap is totally sealed with the head and the limitations are met. Further, it should be noted that the newly added claim language is not part of the clause “set the contact force equal to a second pressure…” That is, as claimed, the claim does not require that the cap be sealed while the suction is applied but rather just that, at some point, the second pressure is applied and the cap is sealed, which is disclosed as the first case above. Further, note that “seals an inside of the cap” is broad and could mean more than one thing. It has not been claimed that no atmosphere is allowed in between the cap and the head or that there is no gap anywhere between the cap and the head but simply that “the cap is sealed.”) 

Regarding claim 2, Fukuoka teaches the liquid ejection device according to claim 1, further comprising: 
a moving device (fig. 14, item 31), configured to move the liquid ejection head between a printing position (fig. 9, print range) where the liquid is ejected from the liquid 
wherein the moving device moves the liquid ejection head from the printing position to the maintenance position during or after printing (col. 7, lines 13-60), and then the contact force adjuster sets the contact force equal to the first pressure and the air pressure adjuster sets the air pressure inside the cap equal to the first air pressure to cause the liquid to be ejected from the nozzle (cols. 2-3, lines 66-29, Note that both of the first and second air pressure and the second air pressure are set during the maintenance routine). 	Regarding claim 3, Fukuoka teaches the liquid ejection device according to claim 1, further comprising: 
a moving device (fig. 14, item 31), configured to move the liquid ejection head between a printing position (fig. 9, print range) where the liquid is ejected from the liquid ejection head for predetermined printing and a maintenance position (fig. 9, purge conducting range) where the nozzle surface faces an opening of the cap (see fig. 15), 
wherein the moving device moves the liquid ejection head from the printing position to the maintenance position 
 	Regarding claim 5, Fukuoka teaches the liquid ejection device according to claim 2, wherein the contact force adjuster is configured to set the contact force applied to the cap to be equal to the first pressure, and then the air pressure adjuster is configured to set the air pressure inside the cap to be equal to the first air pressure (cols. 2-3, lines 66-29). 	Regarding claim 6, Fukuoka teaches the liquid ejection device according to claim 3, wherein the contact force adjuster is configured to set the contact force applied to the cap to be equal to the first pressure, and then the air pressure adjuster is configured to set the air pressure inside the cap to be equal to the first air pressure (cols. 2-3, lines 66-29). 	Regarding claim 11, Fukuoka teaches the liquid ejection device according to claim 1, wherein the contact force adjuster comprises: an actuator, configured to move the cap in one direction toward the nozzle surface between a position where the cap comes into contact with the nozzle surface and a position where the cap is separated from the nozzle surface, when the cap is in a maintenance position where an opening of the cap faces the nozzle surface (compare figs. 15, 17).

	Regarding claim 19, Fukuoka teaches the liquid ejection device according to claim 1, wherein the liquid ejection device is configured to: perform maintenance of the nozzle at the first pressure, and store the nozzle at a second pressure (Note that 

 	Regarding claim 20, Fukuoka teaches the liquid ejection device according to claim 1, wherein the contact force adjuster is configured to use an actuator to generate the first pressure and the second pressure (cols. 5-6, lines 62-43, Note that any number of elements described could be considered an actuator).

Response to Arguments
Applicant's arguments filed 3/23/2022 have been fully considered but they are not persuasive. The claims have been amended to further specify the operation of the device, but the amendments fail to distinguish the claimed invention from the prior art. The rejections above have been updated to reflect the changes to the claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853